Exhibit 10.1(aa)

Amendment No. 38

to the A320 Purchase Agreement

Dated as of April 20, 1999

between

AVSA, S.A.R.L.

and

JetBlue Airways Corporation

This Amendment No. 3 (hereinafter referred to as the “Amendment”) is entered
into as of October 14, 2011 between AIRBUS, S.A.S. (legal successor to AVSA,
S.A.R.L.), organized and existing under the laws of the Republic of France,
having its registered office located at 1, Rond-Point Maurice Bellonte, 31700
Blagnac, France (hereinafter referred to as the “Seller”), and JetBlue Airways
Corporation, a corporation organized and existing under the laws of the State of
Delaware, United States of America, having its principal corporate offices
located at 118-29 Queens Boulevard, Forest Hills, New York 11375 USA
(hereinafter referred to as the “Buyer”).

WITNESSETH

WHEREAS, the Buyer and the Seller entered into an A320 Purchase Agreement, dated
as of April 20, 1999, relating to the sale by the Seller and the purchase by the
Buyer of certain Airbus A320-200 aircraft (the “Aircraft”), including
twenty-five option aircraft (the “Option Aircraft”), which, together with all
Exhibits, Appendixes and Letter Agreements attached thereto and as amended by
Amendment No. 1, dated as of September 30, 1999, Amendment No. 2, dated as of
March 13, 2000, Amendment No. 3, dated as of March 29, 2000, Amendment No. 4,
dated as of September 29, 2000, Amendment No. 5 dated as of November 7, 2000,
Amendment No. 6 dated as of November 20, 2000, Amendment No. 7 dated as of
January 29 2001, Amendment No. 8 dated as of May 3, 2001, Amendment No. 9 dated
as of July 18, 2001, Amendment No. 10 dated as of November 16, 2001, Amendment
No. 11 dated as of December 31, 2001, Amendment No. 12 dated as of April 19,
2002, Amendment No. 13 dated as of November 22, 2002, Amendment No. 14 dated as
of December 18, 2002 and Amendment No. 15 dated as of February 10, 2003,
Amendment No. 16 dated as of April 23, 2003, Amendment No. 17 dated as of
October 1, 2003, Amendment No. 18 dated as of November 12, 2003, Amendment
No. 19 dated as of June 4, 2004, Amendment No. 20 dated as of June 7, 2004,
Amendment No. 21 dated as of November 19, 2004, Amendment No. 22 dated as of
February 17, 2005, Amendment No. 23 dated as of March 31, 2005, Amendment No. 24
dated as of July 21, 2005,



--------------------------------------------------------------------------------

Amendment No. 25 dated as of November 23, 2005, Amendment No 26 dated as of
February 27, 2006, Amendment No. 27 dated as of April 25, 2006, Amendment No. 28
dated as of July 6, 2006, Amendment No. 29 dated as of December 1, 2006,
Amendment No, 30 dated as of March 20, 2007, Amendment No. 31 dated as of
January 28, 2008, Amendment No. 32 dated as of May 23, 2008, Amendment No. 33
dated July 1, 2009, Amendment No. 34 dated February 5, 2010, Amendment No. 35
dated October 1, 2010, Amendment No. 36 dated June 17, 2011 and Amendment No. 37
dated as of even date herewith is hereinafter called the “Agreement”;

WHEREAS, the Buyer has requested, and the Seller has agreed, on the terms and
conditions set forth in this Amendment, to cancel from this Agreement and
transfer into a new purchase agreement between the Seller and the Buyer, the
remaining fifty-two (52) Aircraft on order under the Agreement;

WHEREAS, the Buyer and the Seller wish to amend certain other terms of the
Agreement to reflect the foregoing;

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

1 DEFINITIONS

Capitalized terms used herein and not otherwise defined herein will have the
meanings assigned to them in the Agreement. The terms “herein,” “hereof’ and
“hereunder” and words of similar import refer to this Amendment.

 

2 ORDER CANCELLATION AND SURVIVAL OF THE AGREEMENT

 

2.1 The Buyer and the Seller agree that the Buyer hereby cancels its order,
under the Agreement, for the remaining fifty-two (52) A320 Aircraft (as such
term is defined in the Agreement) set forth in Exhibit 1 to this Amendment and
transfers the same (the “Transferred Aircraft”) into the new A320 Family
Purchase Agreement between the Buyer and the Seller dated as of even date
herewith (the “New PA”). As a result of such transfer, the Buyer and the Seller
will have no further rights or obligations to one another in respect of the
Transferred Aircraft under the Agreement, except as set forth in Paragraph 2.3
below.

 

2.2 Therefore, only the rights and obligations of the Seller and the Buyer under
the Agreement in the provisions listed below survive such cancellation;

 

  (i) the provisions of this Amendment, and

 

2



--------------------------------------------------------------------------------

  (ii) the provisions of the Agreement that apply to Aircraft that have been
delivered, except that the revision service set forth in Clause 14.4.1 will be
offered [***].

 

2.3 Predelivery Payments

The Buyer and the Seller acknowledge that the Seller has received from the Buyer
[***] payments in respect of the Transferred Aircraft. The aggregate amount of
such payments is [***] (the “Previous Predelivery Payments”) as of even date
herewith. Upon signature of this Amendment, the Previous Predelivery Payments
will be irrevocably transferred to the New PA and allocated as specified in such
as New PA.

 

3 DELIVERY SCHEDULE

The delivery schedule set forth in Clause 9.1.1 of the Agreement is hereby
deleted and replaced by the following quoted provisions:

QUOTE

 

CACId No.

  

Rank No.

  

Aircraft

   Delivery

41 199

   No 1    Pre-Amendment No. 16 Aircraft    June    2000

41 200

   No. 2    Pre-Amendment No. 16 Aircraft    July    2000

41 203

   No. 3    Pre-Amendment No. 16 Aircraft    July    2000

41 201

   No. 4    Pre-Amendment No. 16 Aircraft    August    2000

41 202

   No. 5    Pre-Amendment No. 16 Aircraft    October    2000

41 204

   No. 6    Pre-Amendment No. 16 Aircraft    November    2000

41 205

   No. 7    Pre-Amendment No. 16 Aircraft    July    2001

41 206

   No. 8    Pre-Amendment No. 16 Aircraft    August    2001

41 210

   No. 9    Pre-Amendment No. 16 Aircraft    August    2001

41 207

   No. 10    Pre-Amendment No. 16 Aircraft    September    2001

41 208

   No. 11    Pre-Amendment No. 16 Aircraft    October    2001

41 209

   No. 12    Pre-Amendment No. 16 Aircraft    November    2001

41 228

   No. 13    Pre-Amendment No. 16 Aircraft    December    2001

41 211

   No. 14    Pre-Amendment No. 16 Aircraft    January    2002

41 212

   No. 15    Pre-Amendment No. 16 Aircraft    February    2002

41 218

   No. 16    Pre-Amendment No. 16 Aircraft    March    2002

41 224

   No. 17    Pre-Amendment No. 16 Aircraft    May    2002

41 227

   No. 18    Pre-Amendment No. 16 Aircraft    May    2002

41 225

   No. 19    Pre-Amendment No. 16 Aircraft    June    2002

 

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

 

CACId No.

  

Rank No.

  

Aircraft

   Delivery

41 213

   No. 20    Pre-Amendment No. 16 Aircraft    July    2002

41 214

   No. 21    Pre-Amendment No. 16 Aircraft    August    2002

41 234

   No. 22    Pre-Amendment No. 16 Aircraft    September    2002

41 215

   No. 23    Pre-Amendment No. 16 Aircraft    September    2002

41 216

   No. 24    Pre-Amendment No. 16 Aircraft    October    2002

41 217

   No. 25    Pre-Amendment No. 16 Aircraft    November    2002

124 965

   No. 26    Pre-Amendment No. 16 Aircraft    December    2002

41 235

   No. 27    Pre-Amendment No. 16 Aircraft    December    2002

41 220

   No. 28    Pre-Amendment No. 16 Aircraft    December    2002

41 219

   No. 29    Pre-Amendment No. 16 Aircraft    December    2002

41 236

   No. 30    Pre-Amendment No. 16 Aircraft    February    2003

104 399

   No. 31    Pre-Amendment No. 16 Aircraft    February    2003

41 237

   No. 32    Pre-Amendment No. 16 Aircraft    March    2003

124 966

   No. 33    Pre-Amendment No. 16 Aircraft    May    2003

41 221

   No. 34    Pre-Amendment No. 16 Aircraft    June    2003

41 238

   No. 35    Pre-Amendment No. 16 Aircraft    June    2003

41 222

   No. 36    Pre-Amendment No. 16 Aircraft    July    2003

104 400

   No. 37    Pre-Amendment No. 16 Aircraft    August    2003

104 401

   No. 38    Pre-Amendment No. 16 Aircraft    September    2003

41 223

   No. 39    Pre-Amendment No. 16 Aircraft    October    2003

104 402

   No. 40    Pre-Amendment No. 16 Aircraft    November    2003

104 443

   No. 41    Pre-Amendment No 16 Aircraft    November    2003

104 403

   No. 42    Pre-Amendment No. 16 Aircraft    December    2003

124 964

   No. 43    Pre-Amendment No. 16 Aircraft    December    2003

41 226

   No. 44    Pre-Amendment No. 16 Aircraft    December    2003

111 579

   No. 45    Pre-Amendment No. 16 Aircraft    January    2004

41 245

   No. 46    Pre-Amendment No. 16 Aircraft    February    2004

41 246

   No. 47    Pre-Amendment No. 16 Aircraft    February    2004

41 229

   No. 48    Pre-Amendment No, 16 Aircraft    April    2004

41 247

   No. 49    Pre-Amendment No. 16 Aircraft    May    2004

41 248

   No. 50    Pre-Amendment No. 16 Aircraft    June    2004

104 404

   No. 51    Pre-Amendment No. 16 Aircraft    July    2004

104 405

   No. 52    Pre-Amendment No. 16 Aircraft    August    2004

41 230

   No. 53    Pre-Amendment No. 16 Aircraft    September    2004

104 406

   No. 54    Pre-Amendment No. 16 Aircraft    October    2004

124 967

   No. 55    Amendment No. 16 Firm Aircraft    October    2004

104 415

   No. 56    Pre-Amendment No. 16 Aircraft    October    2004

104 407

   No. 57    Pre-Amendment No. 16 Aircraft    November    2004

104 408

   No. 58    Pre-Amendment No. 16 Aircraft    November    2004

124 968

   No. 59    Amendment No. 16 Firm Aircraft    December    2004

104 409

   No. 60    Pre-Amendment No. 16 Aircraft    January    2005

41 232

   No. 61    Pre-Amendment No. 16 Aircraft    February    2005

 

4



--------------------------------------------------------------------------------

CACId No.

  

Rank No.

  

Aircraft

   Delivery

124 959

   No. 62    Amendment No. 16 Firm Aircraft    February    2005

104 410

   No. 63    Pre-Amendment No. 16 Aircraft    February    2005

104 411

   No. 64    Pre-Amendment No. 16 Aircraft    April    2005

41 233

   No. 65    Pre-Amendment No. 16 Aircraft    May    2005

104 412

   No. 66    Pre-Amendment No. 16 Aircraft    June    2005

124 960

   No. 67    Amendment No. 16 Finn Aircraft    June    2005

104 413

   No. 68    Pre-Amendment No. 16 Aircraft    July    2005

104 418

   No. 69    Pre-Amendment No. 16 Aircraft    July    2005

104 414

   No. 70    Pre-Amendment No. 16 Aircraft    August    2005

124 961

   No. 71    Amendment No. 16 Firm Aircraft    September    2005

104 416

   No. 72    Pre-Amendment No. 16 Aircraft    October    2005

104 417

   No. 73    Pre-Amendment No. 16 Aircraft    November    2005

124 962

   No. 74    Amendment No. 16 Firm Aircraft    November    2005

124 963

   No. 75    Amendment No. 16 Firm Aircraft    December    2005

159 936

   No. 76    Amendment No. 20 Firm Aircraft    January    2006

104 419

   No. 77    Pre-Amendment No. 16 Aircraft    February    2006

41 239

   No. 78    Amendment No. 16 Firm Aircraft    March    2006

41 240

   No. 79    Amendment No. 16 Firm Aircraft    March    2006

41 241

   No. 80    Amendment No. 16 Firm Aircraft    May.    2006

104 421

   No 81    Pre-Amendment No 16 Aircraft    June    2006

41 242

   No. 82    Amendment No. 16 Firm Aircraft    June    2006

41 243

   No. 84    Amendment No. 16 Firm Aircraft    July    2006

104 422

   No. 85    Pre-Amendment No. 16 Aircraft    August    2006

41 244

   No. 86    Amendment No. 16 Firm Aircraft    September    2006

69 719

   No. 87    Amendment No. 16 Firm Aircraft    September    2006

104 423

   No. 88    Pre-Amendment No. 16 Aircraft    October    2006

69 720

   No. 89    Amendment No. 16 Firm Aircraft    November    2006

104 420

   No. 83    Pre-Amendment No. 16 Aircraft    December    2006

69 721

   No. 90    Amendment No. 16 Firm Aircraft    December    2006

159 937

   No. 91    Amendment No. 20 Firm Aircraft    December    2006

104 424

   No. 92    Pre-Amendment No. 16 Aircraft    January    2007

104 425

   No. 93    Pre-Amendment No. 16 Aircraft    February    2007

159 938

   No. 94    Amendment No. 20 Firm Aircraft    February    2007

104 426

   No. 95    Pre-Amendment No. 16 Aircraft    March    2007

104 427

   No. 96    Pre-Amendment No. 16 Aircraft    April    2007

104 428

   No. 97    Pre-Amendment No. 16 Aircraft    May    2007

69 722

   No. 98    Amendment No. 16 Firm Aircraft    June    2007

69 724

   No. 99    Amendment No. 16 Firm Aircraft    July    2007

96 459

   No. 100    Amendment No. 16 Firm Aircraft    September    2007

104 439

   No. 101    Amendment No. 16 Firm Aircraft    October    2007

104 441

   No. 102    Amendment No. 16 Firm Aircraft    November    2007

41231

   No. 103    Amendment No. 16 Firm Aircraft    December    2007

 

5



--------------------------------------------------------------------------------

CACId No.

  

Rank No.

  

Aircraft

   Delivery

159 896

   No. 104    Amendment No. 16 Firm Aircraft    January    2008

159 897

   No. 105    Amendment No. 16 Firm Aircraft    February    2008

159 898

   No. 106    Amendment No, 16 Firm Aircraft    March    2008

159 899

   No. 107    Amendment No. 16 Firm Aircraft    April    2008

159 900

   No. 108    Amendment No. 16 Firm Aircraft    May    2008

159 901

   No. 109    Amendment No. 16 Firm Aircraft    June    2008

159 902

   No. 110    Amendment No. 16 Firm Aircraft    July    2008

159 903

   No. 111    Amendment No. 16 Firm Aircraft    August    2008

159 904

   No. 112    Amendment No. 16 Firm Aircraft    September    2008

159 905

   No. 113    Amendment No. 16 Firm Aircraft    October    2008

159 906

   No. 114    Amendment No. 16 Firm Aircraft    November    2008

159 907

   No. 115    Amendment No. 16 Firm Aircraft    December    2008

159 913

   No. 116    Amendment No. 16 Firm Aircraft    January    2009

159 914

   No. 117    Amendment No. 16 Firm Aircraft    February    2009

159 915

   No. 118    Amendment No. 16 Firm Aircraft    March    2009

69 723

   No. 119    Amendment No. 16 Firm Aircraft    January    2011

69 725

   No. 120    Amendment No. 16 Firm Aircraft    February    2011

159 919

   No. 121    Amendment No. 16 Firm Aircraft    March    2011

UNQUOTE

 

4 EFFECT OF THE AMENDMENT

 

4.1 Signature of this Amendment contemporaneously with the execution of the New
PA is a condition precedent to the effectiveness of this Amendment.

 

4.2 The Agreement will be deemed amended to the extent herein provided, and,
except as specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment supersedes any previous
understandings, commitments, or representations whatsoever, whether oral or
written, related to the subject matter of this Amendment.

 

4.3 Both parties agree that this Amendment will constitute an integral,
nonseverable part of the Agreement and be governed by its provisions, except
that if the Agreement and this Amendment have specific provisions that are
inconsistent, the specific provisions contained in this Amendment will govern.

This Amendment will become effective upon execution thereof.

 

5 CONFIDENTIALITY

This Amendment is subject to the confidentiality provisions set forth in Clause
22.5 of the Agreement.

 

6



--------------------------------------------------------------------------------

6 ASSIGNMENT

Notwithstanding any other provision of this Amendment or of the Agreement, this
Amendment will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 6 will be void and of no force
or effect.

 

7 COUNTERPARTS

This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or agents on the dates written below.

 

JETBLUE AIRWAYS CORPORATION      AIRBUS S.A.S. By:  

/s/ Mark D. Powers

     By:  

/s/ Christophe Mourey

Its:  

CFO

     Its:  

Senior Vice President Contracts

 

8



--------------------------------------------------------------------------------

EXHIBIT 1

 

    

CACId No.

  

Rank No.

  

Aircraft

   Delivery 1    159 908    No. 122    Amendment No. 16 Firm Aircraft    [***]  
2011 2    159 947    No. 123    Amendment No. 20 Firm Aircraft    [***]   2012 3
   159 943    No. 124    Amendment No. 20 Firm Aircraft    [***]   2012 4    159
950    No. 125    Amendment No. 20 Firm Aircraft    [***]   2012 5    159 951   
No. 126    Amendment No. 20 Firm Aircraft    [***]   2012 6    159 923    No.
127    Amendment No 16 Firm Aircraft    [***]   2012 7    159 924    No. 128   
Amendment No. 16 Firm Aircraft    [***]   2012 8    159 925    No. 129   
Amendment No. 16 Firm Aircraft    [***]   2012 9    159 939    No. 130   
Amendment No. 20 Firm Aircraft    Year   2013 10    159 960    No. 131   
Amendment No. 20 Firm Aircraft    Year   2013 11    159 961    No. 132   
Amendment No. 20 Firm Aircraft    Year   2013 12    159 962    No. 133   
Amendment No. 20 Firm Aircraft    Year   2013 13    159 963    No. 134   
Amendment No. 20 Firm Aircraft    Year   2013 14    159 964    No. 135   
Amendment No. 20 Firm Aircraft    Year   2013 15    159 965    No. 136   
Amendment No. 20 Firm Aircraft    Year   2013 16    159 916    No. 137   
Amendment No. 16 Firm Aircraft    Year   2014 17    159 940    No. 138   
Amendment No. 20 Firm Aircraft    Year   2014 18    159 941    No. 139   
Amendment No. 20 Firm Aircraft    Year   2014 19    159 944    No. 140   
Amendment No. 20 Firm Aircraft    Year   2014 20    159 945    No. 141   
Amendment No. 20 Firm Aircraft    Year   2014 21    159 946    No. 142   
Amendment No. 20 Firm Aircraft    Year   2014 22    159 947    No. 143   
Amendment No. 20 Firm Aircraft    Year   2014 23    159948    No. 144   
Amendment No. 20 Firm Aircraft    Year   2014 24    159 949    No. 145   
Amendment No. 20 Firm Aircraft    Year   2014 25    159 956    No. 146   
Amendment No. 20 Firm Aircraft    Year   2015 26    159 957    No. 147   
Amendment No. 20 Firm Aircraft    Year   2015 27    159 958    No. 148   
Amendment No. 20 Firm Aircraft    Year   2015 28    159 959    No. 149   
Amendment No. 20 Firm Aircraft    Year   2015 29    159 929    No. 150   
Amendment No. 16 Firm Aircraft    Year   2015 30    159 930    No. 151   
Amendment No. 16 Firm Aircraft    Year   2015 31    159 931    No. 152   
Amendment No. 16 Firm Aircraft    Year   2015 32    159 932    No. 153   
Amendment No. 16 Firm Aircraft    Year   2015 33    159 933    No. 154   
Amendment No. 16 Firm Aircraft    Year   2015 34    159 920    No. 155   
Amendment No. 16 Firm Aircraft    Year   2015 35    159 911    No. 156   
Amendment No. 16 Firm Aircraft    Year   2016 36    159 912    No. 157   
Amendment No. 16 Firm Aircraft    Year   2016 37    159 917    No. 158   
Amendment No. 16 Film Aircraft    Year   2016

 

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 

Ex. 1-1



--------------------------------------------------------------------------------

 

    

CACId No.

  

Rank No.

  

Aircraft

   Delivery 38    159 918    No. 159    Amendment No. 16 Firm Aircraft    Year
   2016 39    159 926    No. 160    Amendment No. 16 Firm Aircraft    Year   
2016 40    159 927    No. 161    Amendment No. 16 Firm Aircraft    Year    2016
41    159 928    No. 162    Amendment No. 16 Firm Aircraft    Year    2016 42   
159 952    No. 163    Amendment No. 20 Firm Aircraft    Year    2016 43    159
953    No. 164    Amendment No. 20 Firm Aircraft    Year    2016 44    159 934
   No. 165    Amendment No. 16 Firm Aircraft    Year    2016 45    159 922   
No. 166    Amendment No: 16 Firm Aircraft    Year    2017 46    159 954    No.
167    Amendment No. 20 Firm Aircraft    Year    2017 47    159 955    No. 168
   Amendment No. 20 Firm Aircraft    Year    2017 48    159 921    No. 169   
Amendment No. 16 Firm Aircraft    Year    2017 49    104 440    No. 170   
Amendment No. 16 Firm Aircraft    Year    2017 50    104 442    No. 171   
Amendment No. 16 Firm Aircraft    Year    2017 51    159 909    No. 172   
Amendment No. 16 Firm Aircraft    Year    2017 52    159910    No. 173   
Amendment No. 16 Firm Aircraft    Year    2017

UNQUOTE

 

Ex. 1-2